         Case 2:02-cv-08093-GJP Document 22 Filed 06/16/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STEVEN BLEAU,                                      :
     Petitioner,                                   :
                                                   :
                      v.                           :          CIVIL ACTION NO. 02-CV-8093
                                                   :
DONALD VAUGHN, et al.,                             :
    Respondents.                                   :

                                           MEMORANDUM

PAPPERT, J.                                                                            JUNE 16, 2020

       Pro se Petitioner Steven Bleau, a prisoner in state custody after having been

convicted in 1988 of two counts of first-degree murder and related offenses, see

Commonwealth v. Bleau, No. 2232 EDA 2017, 2018 WL 700837, at *2 (Pa. Super. Ct.

Feb. 5, 2018); Commonwealth v. Bleau, CP-15-CR-0000443-1988 (Chester Cty. C.P.),

has filed a M           I                  A                 R       P         a   F     a R        C

Procedure 60(D)(1) & for Re            P       a           60(B)(6), a B           S           R    60

M      , a   a P a                 M       P           a         F       a R       C     P     .R

60( )(1) a   R     60( )(6).   1   (See ECF Nos. 16-18.) Bleau seeks to reopen the June

2004 judgment dismissing his Petition for a Writ of Habeas Corpus filed pursuant to 28

U.S.C. § 2254. The Court dismisses the Motion. It is an unauthorized second or

successive habeas petition over which the Court lacks jurisdiction.




1Bleau also filed a Motion for Leave to Proceed In Forma Pauperis (ECF No. 19), and a
Prisoner Trust Fund Account Statement (ECF No. 20). The Motion will be denied as
unnecessary, as Bleau was previously granted leave to proceed in forma pauperis in this
matter.
            Case 2:02-cv-08093-GJP Document 22 Filed 06/16/20 Page 2 of 5




                                                 I

         The June 2004 judgment from which Bleau seeks relief denied his habeas

petition without a hearing. (ECF No. 10.)2 B a           Motion seeks to reopen that

judgment so that he may pursue new claims challenging his convictions based on alibi

evidence he discovered in 2017, which allegedly proves his actual innocence of the

crimes for which he was convicted. (See ECF N . 16 a 5 ( D                       a

                      a   a                                         a                      .

Only recently in 2017 did he learn abou                    . ).) Specifically, Bleau seeks to

raise claims pursuant to Brady v Maryland, 373 U.S. 83 (1963), and for ineffective

a       a                 a                           . B a a           a       a

investigative resources and experience in litigating such complex issues made it

impossible for him to discover these claims and raise them in his . . . initial 2254

Ha      a C       P           . (ECF N . 16 a 15; see also ECF No. 17 at 9 (listing claims

    a       B a       a   a           ).)

                                                 II

                                                 A

         Bleau seeks to reopen the judgment denying his initial habeas petition pursuant

to Federal Rules of Civil Procedure 60(b) and 60(d)(1). Rule 60(b) provides:

         On motion and just terms, the court may relieve a party or its legal
         representative from a final judgment, order, or proceeding for the
         following reasons:
         (1) mistake, inadvertence, surprise, or excusable neglect;
         (2) newly discovered evidence that, with reasonable diligence, could not
         have been discovered in time to move for a new trial under Rule 59(b);
         (3) fraud (whether previously called intrinsic or extrinsic),
         misrepresentation, or misconduct by an opposing party;
         (4) the judgment is void;

2   The Court adopts the pagination supplied by the CM/ECF docketing system.

                                                 2
            Case 2:02-cv-08093-GJP Document 22 Filed 06/16/20 Page 3 of 5




        (5) the judgment has been satisfied, released, or discharged; it is based on
        an earlier judgment that has been reversed or vacated; or applying it
        prospectively is no longer equitable; or
        (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). R    60( )(1)                            C                  a   a

action to            a a         a                   ,         ,                . F        . R. C . P.

60( )(1). A                a                     R           60( )             a a a                           a

    a        a   a             . United States v. Beggerly, 524 U.S. 38, 47 (1998).

                                                         B

        Because this is a federal habeas action, the Court must evaluate whether B a

Rule 60 Motion is actually an unauthorized second or successive habeas petition. The

A                a    E        D a       P       a       A           1996 ( AEDPA ),                relevant

part at 28 U.S.C. § 2244(b), mandates that before a state prisoner may file a second or

successive habeas petition in which he challenges a judgment of sentence that he

previously challenged in a federal habeas action, he must first obtain an order from the

appropriate court of appeals authorizing the district court to consider the application.

28 U.S.C. § 2244(b)(3)(A); see, e.g., Magwood v. Patterson, 561 U.S. 320, 330-31 (2010);

United States v. Winkelman, 746 F.3d 134, 135 (3d Cir. 2014); In re Pendleton, 732 F.3d

280, 282 (3d Cir. 2013) (per curiam). AEDPA a                          a       a

responsibilities to the courts of appeals divests district courts of jurisdiction over

habeas applications that are second or successive. See, e.g., Burton v. Stewart, 549 U.S.

147 (2007). A a       a              a           a            AEDPA

gatekeeping mechanism by raising habeas claims in a filing that he designates as a

Rule 60(b) motion. Brian R. Means, FEDERAL HABEAS MANUAL § 11:42, Westlaw

( aa a           a    Ma 2019) (a a          a


                                                         3
                    Case 2:02-cv-08093-GJP Document 22 Filed 06/16/20 Page 4 of 5




AEDPA                                                                                                     a

                a                                    a       a       . ).

                In Gonzalez v. Crosby, 545 U.S. 524 (2005), the United States Supreme Court

a                                          a                                      a           R       60( )

AEDPA                                                                                    a    ,a a                          ,

available to a state prisoner seeking habeas relief.3 It explained that a Rule 60(b)

                                                   a a                                    a       a            a        a

a           a                                  a     . Id., 545 U.S. at 531-32 (quoting § 2244(b)(1) and (2)).

    I                a   ,             S             C                        ,                                    aR           60( )

                a    a                                   a                        a                   . Id. a 532. A

        a                a     a                                     ...                              a       . Id. The Supreme

Court further instructed that a petitioner is also advancing a habeas claim in a Rule

60( )                              a a                       a                                                  a   a

merits, since alleging that the court erred in denying habeas relief on the merits is

effectively indistinguishable from alleging that the movant is, under the substantive

                                   a           ,                 a    a               . Id. (footnote omitted). Similarly, a

motion that seeks to present newly discovered evidence in support of a claim that was

previously denied represents a habeas claim. Id.

                I            a ,a                        a       R         60( )                          a             a               a

ruling made by the district court that precluded a merits determination of the habeas



3       R       60( ),          R       C   P          ,a          a a
                  28 U.S.C. 2254                       a [   ]
a     a        a a                    a       . Gonzalez, 545 U.S. at 529 (footnote
omitted, bracketed text added by Supreme Court) (quoting what is now Rule 12 of the Rules
Governing Section 2254 Cases).

                                                                          4
            Case 2:02-cv-08093-GJP Document 22 Filed 06/16/20 Page 5 of 5




        ,        a      a                                    a    a   a            ,

as an assertion that the opposing party committed fraud upon the court. Id. at 532 and

n.4. A Rule 60(d) motion is subject to the same successive petition restrictions that

apply to Rule 60(b) motions. See Sharpe v. United States, Civ. A. No. 02-771, 2010 WL

2572636, at *2 (E.D. Pa. June 22, 2010); United States v. Franklin, Crim. No. 99-238,

2008 WL 4792168, at *3 (E.D. Pa. Oct. 31, 2008).

                                            III

       Pursuant to 28 U.S.C. § 2244(b)(2), a federal court lacks jurisdiction to review an

unauthorized second or successive habeas petition cloaked as a Rule 60(b) or 60(d)

Motion. The threshold question before the Court is thus whether Bleau Motion is a

true Rule 60 motion, or, in reality, a successive habeas petition. The answer to this

question is clear. Although he attempts to characterize his Motion as procedural, Bleau

is seeking to pursue new habeas claims based on evidence he discovered in 2017, long

after his habeas petition was denied. Because Bleau has not received authorization

from the Court of Appeals to file another federal habeas petition to attack his judgment

of sentence, the Court lacks jurisdiction to consider his new claims.4

       An appropriate Order dismissing B a        Motion for lack of jurisdiction and

finding no probable cause to issue a certificate of appealability follows.

                                             BY THE COURT:


                                              /s/ Gerald J. Pappert
                                             ___________________________________
                                             GERALD J. PAPPERT, J.



4Prior to filing his Motion, Bleau applied to the Third Circuit Court of Appeals to file a
second or successive habeas petition based on the same evidence underlying his Motion, but
his application was denied. (See ECF No. 15.)

                                             5
